COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


NORRIS S. HARRIS
                                        MEMORANDUM OPINION * BY
v.        Record No. 0912-95-1       JUDGE JERE M. H. WILLIS, JR.
                                             JUNE 11, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                    Rodham T. Delk, Jr., Judge
          Timothy E. Miller, Public Defender (Office of
          the Public Defender, on brief), for
          appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     On appeal from his convictions of possession of cocaine with

the intent to distribute and of resisting arrest, Norris S.

Harris contends that the evidence is insufficient to support his

convictions for possession of cocaine with the intent to

distribute.    We find no error and affirm the judgments of the

trial court.

     "On appeal, we view the evidence in the light most favorable

to the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom."     Maynard v. Commonwealth, 11 Va.

App. 437, 439, 399 S.E.2d 635, 637 (1990) (en banc).     The

judgment of a trial court sitting without a jury will not be set

aside unless plainly wrong or without evidence to support it.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).   Harris contends that the evidence was insufficient to

support his conviction for the January offense, because it failed

to prove that he was aware of the presence of cocaine in the

car.   He admits that his proximity to the cocaine is relevant,

but contends that it is insufficient to prove constructive

possession.

       As to his February offense, Harris argues that the only

evidence linking him to the cocaine is the testimony of Officer

Brooks and Officer Cunningham.    He contends that because the

officers neither saw the cocaine in his hand nor saw him place it

between the car seats, the evidence is insufficient to support

his conviction for possession.
       With regard to both offenses, Harris contends that even if

the evidence is sufficient to support his convictions for

possession, it is insufficient to prove that he intended to

distribute the cocaine.   He argues that Officer Jackson's

testimony that the amounts were inconsistent with personal use

and the absence of any smoking device are insufficient to prove

intent to distribute.   We disagree.

       To establish the charge of possession of cocaine with intent

to distribute, the Commonwealth was required to prove that Harris

"'intentionally and consciously possessed' the drug, either

actually or constructively, with knowledge of its nature and

character, together with the intent to distribute it."    Wilkins




                                 - 2 -
v. Commonwealth, 18 Va. App. 293, 298, 443 S.E.2d 440, 444 (1994)

(en banc) (citation omitted).   To establish constructive

possession, "the Commonwealth must point to evidence of acts,

statements, or conduct of the accused or other facts or

circumstances which tend to show that the defendant was aware of

both the presence and character of the substance and that it was

subject to his dominion and control."    Powers v. Commonwealth,

227 Va. 474, 476, 316 S.E.2d 739, 740 (1984).   "[P]ossession of a

quantity [of controlled substance] greater than that ordinarily

possessed for one's personal use may be sufficient to establish

an intent to distribute."    Glenn v. Commonwealth, 10 Va. App.
150, 154, 390 S.E.2d 505, 508 (1990).

     We find the evidence sufficient to prove beyond a reasonable

doubt that, on both occasions, Harris constructively possessed

cocaine.   When he was stopped by the police on January 7, 1994,

cocaine was in plain view on the floorboard of the car and he

attempted to hide it.   This sufficiently proved that he had

knowledge of the cocaine's character and presence and that he

asserted dominion and control over it.   On February 14, he again

attempted to hide the cocaine when the car in which he was riding

was stopped by the police.

     Officer Jackson's testimony was sufficient to prove that

Harris possessed the cocaine with the intent to distribute it.

     The judgments of the trial court are affirmed.
                                                    Affirmed.




                                - 3 -